Citation Nr: 1400087	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  12-06 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability, including as secondary to service-connected left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The Veteran served on active duty from August 1982 to July 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was received in August 2010, a statement of the case was issued in March 2012, and a substantive appeal was received in March 2012.  In August 2012, a videoconference Board hearing was held before the undersigned Veterans Law Judge; a transcript of the hearing is included in the claims file.  At the hearing the Veteran requested, and was granted, a 90 day abeyance period to allow for the submission of additional evidence.

The issue of service connection for right knee disability (under a merits analysis) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A July 2007 rating decision denied the Veteran's claim of service connection for a right knee disability.  The Veteran did not file a timely substantive appeal, and no evidence and material was received within one year of the date of notification of the determination.  

2.  Certain evidence received since the July 2007 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a right knee disability. 





CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for right knee disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Inasmuch as the claim regarding a right knee disability is being reopened, there is no reason to address VCAA compliance pertaining to that matter at this time.  It is anticipated that any VCAA deficiencies will be remedied by the actions directed in the remand section of this decision.  Additionally, in view of the fact that the request to reopen the claim of service connection for right knee disability is being granted, the Board need not consider whether adequate notice of the criteria for reopening claims was afforded to the Veteran.  See generally Kent v. Nicholson, 20 Vet. App. 1 (2006).

B.  Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file (including via Virtual VA), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

Generally, when the RO denies a claim, and the veteran does not appeal the denial, such determination is final, and the claim may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105(c).  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The issue before the Board involves a claim of entitlement to service connection.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A July 2007 rating decision denied the Veteran service connection for a right knee disability.  A timely notice of disagreement was not received, and no new and material evidence was submitted within one year of that decision.  The rating decision is final.  38 U.S.C.A. § 7105.  In 2010, the Veteran requested that the claim be reopened.  The RO reopened the claim, but denied the claim on the merits.  The present appeal ensued.  Although the RO may have determined that new and material evidence was received to reopen the claim, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The evidence of record at the time of the July 2007 rating decision included the Veteran's STRs, VA and private treatment records, and lay statements.  The STRs are negative for any complaints or findings of a right knee disability.  

VA treatment records through July 2007 reflect a history of complaints regarding the right knee.  For example, in June 2006 the Veteran was noted to have a history of bilateral knee arthritis.  These records do not indicate a date of onset or possible etiology for the Veteran's diagnosed right knee arthritis.  In a December 2006 statement, he stated that he was beginning to have problems with his right knee.

The July 2007 rating decision denied service connection for a right knee disability based essentially on findings that there was no clinical evidence of a current right knee disability at that time. 

Evidence received since the July 2007 rating decision includes VA and private treatment records, VA examinations, and lay statements from the Veteran regarding a right knee disability caused by or aggravated by his service-connected left knee disability.

On October 2008 treatment, the Veteran complained of right knee pain and swelling; the assessments included right knee arthritis.  On December 2009 postoperative follow-up treatment for the left knee (after undergoing a total left knee replacement in February 2009), the Veteran complained that his right knee was hurting him as well.  X-rays of the right knee showed some mild degenerative changes, worse in the medial and patellofemoral compartments.  The impressions included osteoarthritis of the right knee.

On March 2010 VA examination, the Veteran reported right knee pain with a 2009 date of onset; he stated that his right knee began bothering him worse after he underwent a left knee replacement in February 2009.  His symptoms included giving way, instability, pain, stiffness, weakness, decreased speed of joint motion, repeated effusions, swelling, tenderness, and daily locking episodes.  X-rays of the right knee showed tricompartmental spurring particularly of the patella and patella alta.  Following a physical examination, the diagnoses included degenerative arthritis of the right knee, which the examiner opined is not caused by or a result of the "right" knee replacement.  The examiner opined that the Veteran's arthritis is more than likely degenerative and due primarily to 46 years of life stressors.

In an April 2010 addendum opinion, the VA examiner opined that the Veteran's low back degenerative arthritis, bilateral ankle arthritis, and right knee arthritis are not caused by or a result of his left knee replacement.  The examiner explained that the Veteran's arthritis of the low back, right ankle, plantar spurs of his feet, and hip complaints are degenerative changes primarily, noting that the leg lengths are physiologic and the placement of the total knee replacement would not have negatively impacted the Veteran to the degree which would have led to the development or acceleration of degenerative arthritis.  The examiner opined that the Veteran's arthritis is more than likely degenerative and due primarily to 46 years of life stressors, and is not due to left knee replacement.

On May 2010 treatment, the Veteran complained of right knee pain that persisted despite conservative management including aspirations and injections.  X-rays of the right knee showed bone on bone deformity with a valgus deformity; the impression was valgus end stage arthritis of the right knee.  

The Veteran submitted a May 2010 medical statement from Mid-Tennessee Bone & Joint Clinic in which the treating physician, Dr. McCall, observed that the Veteran had end-stage right knee arthritis that had been exacerbated during rehab for his left knee replacement.  The physician opined that the Veteran would need a right knee replacement as his arthritis was end-stage.

On July 2010 treatment, the Veteran had effusion of the right knee over the previous two weeks with increasing pain.  An MRI of the knee showed a significant tear of the lateral meniscus with extrusion of the body of the meniscus into the joint.  The impression was a torn lateral meniscus of the right knee with significant effusion, and arthroscopy was recommended.

On October 2010 orthopedic surgery consult, the Veteran complained of right knee pain over the previous 8 to 9 months which was worsening.  He stated that his knee pain began in February 2009 shortly after undergoing a left total knee arthroplasty; he was satisfied with the left knee but had had an exacerbation of right knee pain since that time.  He described moderate to severe pain that was constant at the medial and lateral joint line and worse at night.  Following a physical examination, the assessment was right knee osteoarthritis; the treatment plan involved obtaining additional X-rays and physical therapy for quadriceps strengthening and symptomatic relief.

On November 2010 physical therapy consult, the Veteran reported that his right knee was "fine" until he had a left total knee replacement, causing overcompensation of the right knee.  He stated that he had a fall two months after the left knee surgery, causing immediate right knee pain and a catching sensation; since that time, he reported numerous problems with mobility due to right knee buckling after a lot of walking, and locking if he bent the knee too far.

On June 2011 VA examination, pursuant to a claim for individual unemployability, the Veteran was noted to have markedly advanced osteoarthritis of the right knee; he reported that his knee bothered him significantly and the knee would give out.  On physical examination, his gait was antalgic favoring the right knee.  

The treatment records reflect that the Veteran underwent a right total knee arthroplasty in February 2012.  The Veteran submitted a VA memorandum regarding convalescent leave which indicated that a total knee arthroplasty was performed on February 22, 2012.  The treating physician stated that the procedure is directly related to the Veteran's service connected condition of "knee prosthesis", 30 % [service connected].  

At the August 2012 hearing, the Veteran testified that he underwent left knee surgery in February 2009 and began experiencing problems with the right knee, such as frequent swelling, approximately four to five months afterward.  He testified that he suffered a fall two months after the left knee surgery that caused immediate right knee pain; he stated that he fell on the right side to protect his recently postoperative left leg and thereby injured his right knee.  He testified that the right knee continued to worsen over the next two and a half years, with symptoms of locking and causing him to feel off-balance, and he underwent total right knee replacement surgery in February 2012.

The May 2010 statement from Mid-Tennessee Bone & Joint Clinic stating that the Veteran's end-stage right knee arthritis had been exacerbated during rehab for his left knee replacement, as well as the February 2012 VA medical leave memorandum indicating that the right knee replacement surgery is directly related to his service-connected left knee disability, are highly material to this claim.  Consequently, the Veteran has offered evidence which relates to an unestablished fact necessary to substantiate the claim of service connection for right knee disability, and raises a reasonable possibility of substantiating the claim.  Notably, it is now well-established that the threshold for reopening is a "low threshold" requirement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the medical opinion letters, treatment records, and lay statements, considered in conjunction with the medical evidence previously of record, is new and material evidence, and the claim of service connection for right knee disability is reopened.


ORDER

New and material evidence has been received to reopen the claim of service connection for right knee disability.  The appeal is granted to this extent, subject to the directions set forth in the following remand section of this decision.


REMAND

VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A. VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claims.  38 U.S.C.A. § 5103A(d).  

The Veteran contends that his right knee disability was caused by or aggravated by his service-connected left knee disability.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (as in effect before and from October 10, 2006).  The Board notes that a March 2010 VA examiner opined that the right knee disability is not caused by or a result of the "right" knee replacement.  The examiner opined that the Veteran's arthritis is more than likely degenerative and due primarily to 46 years of life stressors.  In an April 2010 addendum, the March 2010 VA examiner opined that the Veteran's right knee arthritis is not caused by or a result of his left knee replacement.  The examiner further opined that the Veteran's arthritis of the low back, right ankle, plantar spurs of his feet, and hip complaints are degenerative changes primarily, noting that the leg lengths are physiologic and the placement of the total knee replacement would not have negatively impacted the Veteran to the degree which would have led to the development or acceleration of degenerative arthritis.  The examiner opined that the Veteran's arthritis is more than likely degenerative and due primarily to 46 years of life stressors, and is not due to left knee replacement.  However, contrary medical opinions were subsequently received in May 2010 and February 2012.  

The probative value of a medical opinion rests in part on the completeness of the record on which it was based.  The claims file should be returned to the March 2010 VA examiner for clarification of the opinions given and reasons for agreeing or disagreeing with the subsequently received opinions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be returned to the March 2010 VA examiner for review and a medical opinion as to whether his right knee disability is related to his service-connected left knee disability.  The examiner should furnish detailed reasons for the opinions, including reasons for agreeing or disagreeing with the May 2010 and February 2012 medical opinions.  

If the March 2010 VA examiner is unavailable, the Veteran should be afforded a new VA examination for the purpose of securing the opinions sought.  

The consulting opinion-provider should provide an opinion that responds to the following: 

Is it at least as likely as not (a 50% or greater probability) that the Veteran's right knee disability is caused or aggravated by his service-connected left knee disability?  

Reasons for the opinions should be set forth, to address the positive medical nexus opinions offered in support of this claim.

2.  After completion of the above and any additional development the RO may deem necessary, the RO should review the expanded record and readjudicate the claim.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


